Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending in amendment filed 07/05/2022.
Amendments are entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 1 and 4 contained new matters unsupported by the Specification.
Independent claims 1 and 4 now recites the step of acquiring pupil information based on a plurality of images an eyeball of the subject, the plurality of images having varying direction of gaze relative to a camera capturing the images.
An examination of the Specification shows no plurality of images being used as an input, much less they have varying direction of gaze. Fig. 5 and associated text in ¶0021 through ¶0026 are most consistent with the claimed method. 
¶0022, reads “In S110, the image acquisition unit 110 acquires and outputs an image of an eyeball of a subject. As a camera used for image shooting, an infrared camera can be, for example, used. Note that the camera may be set to shoot both right and left eyeballs or only one of the eyeballs. In the following description, the camera is set to shoot only one of the eyeballs.”
¶0023 through 0026 disclose processing of the one image of said eyeball, but nothing about other images or varying angles.
Clearly the Specification does not use “plurality of images having varying direction of gaze relative to a camera capturing the images” to obtain ratio of the pupil information. 
Applicant might have mistaken or misunderstood the Specification pertaining an experimentation unrelated to the original embodiment in the Specification, in particular ¶0014-¶0017, in which an experiment is done by having cameras for shooting an eye’s images at different angle. 
However varying eye-direction images are part of an experimentation to confirm a thesis. ¶0014 of the Specification explicitly states : “an experiment aimed at confirming the hypothesis that “the ratio of the pupil size to the iris size is not susceptible to a change in positional relationship between a camera and an eyeball” will be described.” With ¶0015 discusses the result of the experiment.
This experiment merely to confirm the thesis “the ratio of the pupil size to the iris size is not susceptible to a change in positional relationship between a camera and an eyeball” above and is independent of and being not part of the claimed method.  The Examiner asserts that it is a gross misunderstanding of the Specification to force in limitations of an experiment that is not part of and unrelated to the process of determining feature pupil value as originally claimed (i.e. Fig. 5 and associated text in the original Specification). In other words: (1) the process to determining feature value of a pupil value requires only one input image, there is no disclosure of a plurality of images being used in this process and how the varying angles comes to play, and (2), the plurality images with varying angle are part of an unrelated experiment to confirm the thesis “the ratio of the pupil size to the iris size is not susceptible to a change in positional relationship between a camera and an eyeball”, and thus is not part of the claimed process.  Therefore amendments are not supported by the Specification.
All dependent claims fall together with the respective base claims in light of dependency. 
Claim 6 as newly added appear to be corresponding the Specification’s disclosure in ¶0029-0032. However, this too appear to be limitations of an entirely separate and independent process and was not part of or resulted from the original embodiment. Claim 6 is directed to what is called an Edge Extraction Algorithm, which according to ¶0028 is another way to obtain pupil/iris size using only points on edge of the pupil region, and thus independent of camera positional (¶0027).  Again, grafting steps of an independent and distinct method to another method is improper under 35 USC 112 for sufficient written description because the Specification does not describe how these separate processes are used together. In fact, the processes are independent and effectively produce the same desired result in their own unique ways and there are no technical/logical way to merge them together.  In view of improper grafting of different distinct methods into one, the analysis of claim 6 is held in abeyance of mandatory amendments to the claim in light of written description requirements of 35 USC 112.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable by
Honda et al. (US 2018/0357475) in view of Liu (US 2021/0287396).

As to claim 1:
Honda discloses a pupil feature value extraction apparatus (Abstract, apparatus) comprising processing circuitry configured to execute a method comprising: pupil information expressing a pupil size of a subject based on a plurality of images of an eyeball of the subject; acquiring iris information expressing an iris size of the subject based on the plurality of the images; (¶0036, 0049, a plurality of images having an eyeball is obtained, “ combining a plurality of images prior to being subjected to the various processes acquired by the image pickup apparatus 11 may be used as the first image IMG1”. ¶0050, obtaining pupil diameter D1, i.e. which expressing pupil size of the pupil of the eyeball HE. ¶0052-0054, determining a diameter D2 of the iris, which representing a size of the iris)

 and a pupil feature value calculation unit that calculates a ratio of the pupil information to the iris information as a pupil feature value. (See ¶0055, calculation of ratio D1/D2 = R, wherein R is pupil dilation value)

Honda however does not explicitly discloses the plurality of images being of different camera angles.  However the practice of using different camera angle in eye analysis is well known in the art.  Liu, in a related field of endeavor discloses in ¶0044 through 0049, in an eye analysis system, multiple images are collected at different shooting viewing angles.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Honda to incorporate Liu’s feature of images of eyes at different shooting viewing angles. This implementation is advantageous in that I ensures relative position of the pupil is accurate (¶0047 of Liu).



As to claim 2:
Honda in view of Liudiscloses all limitations of claim 1, wherein the pupil information acquisition unit acquires the pupil information using two points on an edge of a pupil region in the image, and the iris information acquisition unit acquires the iris information using two points on an edge of an iris region in the image. (Honda, See ¶054, diameter D1 is defined as a straight line passing through pupil center C0, between two ends of the pupil region)

As to claim 4:
Honda  discloses a pupil feature value extraction method (Abstract) comprising: a pupil information acquisition step of acquiring, by a pupil feature value extraction apparatus, pupil information expressing a pupil size of a subject based on a plurality of images of an eyeball of the subject; an iris information acquisition step of acquiring, by the pupil feature value extraction apparatus, iris information expressing an iris size of the subject from the image (¶0036, 0049, a plurality of images having an eyeball is obtained, “ combining a plurality of images prior to being subjected to the various processes acquired by the image pickup apparatus 11 may be used as the first image IMG1”. ¶0050, obtaining pupil diameter D1, i.e. which expressing pupil size of the pupil of the eyeball HE. ¶0052-0054, determining a diameter D2 of the iris, which representing a size of the iris)
, and a pupil feature value calculation step of calculating, by the pupil feature value extraction apparatus, a ratio of the pupil information to the iris information as a pupil feature value (See ¶0055, calculation of ratio D1/D2 = R, wherein R is pupil dilation value)

Honda however does not explicitly discloses the plurality of images being of different camera angles.  However the practice of using different camera angle in eye analysis is well known in the art.  Liu, in a related field of endeavor discloses in ¶0044 through 0049, in an eye analysis system, multiple images are collected at different shooting viewing angles.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Honda to incorporate Liu’s feature of images of eyes at different shooting viewing angles. This implementation is advantageous in that I ensures relative position of the pupil is accurate (¶0047 of Liu).


.
Claim 5 is directed to a non-transitory computer readable medium (Honda, ¶0169), which stores a program for causing a computer to function as the apparatus according to claim 1, as such is rejected by the same reasoning applied to the claimed apparatus of claim 1. 


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (US 2018/0357475) in view of Liu (US 2021/0287396) in view of Shibata et al. (JP 5-12441) and in further view of Zhang (US 2018/0365494). 
As to claim 3:
Honda in view of Liu discloses all limitations pupil feature value extraction apparatus according to claim 2, however is silent on the following:
wherein the pupil information acquisition unit or the iris information acquisition unit extracts a
region having intensity smaller than or equal to a prescribed threshold as the pupil region or the
iris region in a binary image obtained by converting the image, calculates a gray value of pixels
on a line passing through a center of the pupil region or the iris region, extracts a peak of a first
derivative of the gray value, and extracts a zero cross point of a second derivative of the gray
value near the peak as a point on the edge of the pupil region or the iris region.

However, the processing above is merely a text-book standard process for edge detection technology as widely known in the art. 

Shibata discloses in Abstract and ¶0025, as well as Fig. 1 and its associated text, an edge detection process in which the image is binarized (gray-scaled) within a prescribed threshold value, and extracting an area of interest corresponding to the threshold.  “ set as a binarization threshold value of the binarization processing unit 7 and the primary differential value calculated by the primary differential operation unit 4 is greater than or equal to this binarization threshold value, it is converted into binary data of "1". , If it is smaller than that, it is converted into binary data of “0”. The binary data from the binarization processing unit 7 and the detection data from the zero-cross detection unit 9 are given as two inputs of the AND circuit 8. If both are "1", the pixel of interest constitutes an edge”

Shibata discloses edge detection for image object in general, however does not explicitly discloses this process can be applied to eye features specifically (pupil).

Zhang, in related field of endeavor, further discloses an edge detection algorithm applied specifically to the pupil region of the eye (See ¶0070).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the analysis of eyeball pupil of Honda uses edge detection technique as described above in Shibata and Zhang. Given that  edge detection is vital for Honda’s diameter calculation, as diameter needs to be defined by two points rested on the edge of the pupil, such technique advantageously serves as basis for accurate calculation of the diameters.

Response to Arguments
Applicant’s arguments with respect to the amended claims have been considered but are moot because of the new ground of rejection is established in this office action is new to any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gill (US 2017/0011250) - A method of generating a reliable image of an iris for subsequent optical analysis leading to identification or authentication of a mammal. The method comprises directing point light sources towards the iris, capturing a gray scale image of the iris and reflections of the point light sources, deriving a two tone image from the gray scale image, generating an image containing the true boundaries of the pupil, determining boundaries of the iris and generating an image containing the true boundaries of the iris, and generating a final image of the iris from the image containing the true boundaries of the iris. This establishes a reliable image of the iris. The process may further comprise conducting an identification or authentication process based on optical analysis of the final image of the iris and comparison with a pre-established data corresponding to a person whose identity has been confirmed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645